                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                   )
                                              )
               Plaintiff,                     )
                                              )
  v.                                          )      No.:   3:19-CR-65-TAV-DCP
                                              )
  VIRGIL CRAWFORD,                            )
                                              )
               Defendant.                     )


                                          ORDER

        This criminal matter is before the Court on the Report and Recommendation

  (“R&R”) entered by United States Magistrate Debra C. Poplin on April 6, 2020 [Doc.

  408]. Judge Poplin recommends that defendant’s Motion to Suppress [Doc. 300] be

  granted in part, in that she recommends that all evidence seized from within defendant’s

  dresser and the one pill bottle on top of the dresser be suppressed, and she recommends

  the motion be denied in all other respects [Doc. 408]. There have been no timely

  objections filed to the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(2).

        After reviewing the matter, the Court agrees with Judge Poplin’s recommendation

  and reasoning, which the Court adopts and incorporates into its ruling. Accordingly, the

  Court ACCEPTS IN WHOLE the R&R [Doc. 408]. Defendant’s Motion to Suppress

  [Doc. 300] is GRANTED in part to the extent that all evidence seized from within




Case 3:19-cr-00065-TAV-DCP Document 411 Filed 04/27/20 Page 1 of 2 PageID #: 2795
  defendant’s dresser and the one pill bottle on top of the dresser are suppressed. The

  motion [Doc. 300] is DENIED in all other respects.

        IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            2



Case 3:19-cr-00065-TAV-DCP Document 411 Filed 04/27/20 Page 2 of 2 PageID #: 2796
